Citation Nr: 0122993	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-00 066A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease, status-post coronary artery bypass grafts with a 
history of hypertension, currently rated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	K. Scott Stapp, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


REMAND

The veteran served on active duty from April 1943 to February 
1946.    

Under applicable rating criteria, residuals of 
arteriosclerotic heart disease (coronary artery disease) 
which are manifested by more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent rating is assigned.  When there is 
chronic congestive heart failure, or; workload of 3METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent rating is 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2000).  
These same criteria and ratings apply for rating coronary 
bypass surgery.  See 38 C.F.R. § 4.104, Diagnostic Code 7017 
(2000).

The provisions including DC 7005 governing cardiovascular 
disease incorporate objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  A 30 
percent evaluation is warranted for cardiovascular disease 
when a workload greater than 5 METs but not greater than 7 
METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation is warranted for more than one episode 
of acute congestive heart failure in the past year, or; 
workload of 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

The Board further observes that METs are measured by means of 
a treadmill test.  However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (2000).  

A VA cardiovascular examination was performed in September 
1998 at which time the examiner commented that the veteran's 
activities were markedly limited as a result of heart 
disease; however, no comment or testing was done to ascertain 
the level of disability in terms of the rating schedule-
specifically an assessment of his activity level in terms of 
MET's.  

Subsequent to the August 2000 personal hearing on appeal, the 
RO scheduled another cardiovascular rating examination, but 
the veteran failed to report.  It is not shown that he was 
notified of the consequences of failing to report for an 
examination in conjunction with a claim for an increased 
rating as set forth in 38 C.F.R. § 3.655 (2000).  In view of 
the inadequacy of the prior examination and the failure to 
notify the veteran of the consequences of his failure to 
report, another attempt should be made to have the veteran 
undergo an examination.

The RO should also determine whether any additional notice or 
development is warranted under the Veterans Claims Assistance 
Act (VCAA) of 2000 and VA regulations which were recently 
adopted to implement the VCAA.  106 P.L. 475, 114 Stat. 2096 
(2000); 66 Fed. Reg. 45, 620 (as amended, August 29, 2001)(to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his heart 
disease since September 1998 . After 
securing the necessary release, the RO 
should obtain any records not previously 
obtained, and associate them with the 
claims folder.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) and recently adopted 
regulations implementing the VCAA are 
fully complied with and satisfied.

3.  The veteran should then be afforded a 
VA cardiovascular examination in order to 
ascertain the nature and severity of his 
heart disability.  The claims folder and 
a copy of this remand must be made 
available for review by the examiner in 
conjunction with the examination and the 
examiner should note that they have been 
reviewed.  All indicated tests and 
studies should be conducted.  Studies 
should, if feasible, include treadmill 
testing to identify the level of physical 
activity expressed in metabolic 
equivalents (METs), resulting in dyspnea, 
fatigue, angina, dizziness, or syncope as 
well as diastolic and systolic readings.  
Should a treadmill test not be feasible 
owing to a medical contraindication, it 
should be so stated.  If a treadmill test 
is thought to be inadvisable, the 
examiner should estimate the veteran's 
level of activity, expressed in METS.  
All clinical manifestations should be 
reported 

in detail, and a complete rationale for 
any opinion expressed must be provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the veteran fails to report 
for the scheduled examination, the RO 
should consider the applicability of 
38 C.F.R. § 3.655.  If the benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should contain all pertinent laws and 
regulations not previously provided to 
the veteran.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
6
